Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8-16 and 18-21 of U.S. Patent No. 10,206,591 in view of Osorio (US2012/0265262).

Regarding claims 1,14 of instant application differ from claims 1-2 of the ‘591 patent in
that the instant claim discloses a monitoring device with one or more processors
configured to: determining at least one value selected from a duration of a seizure. a
severity of the seizure, an intensity of the seizure, an extent of spread of the seizure, an
inter-seizure interval between the seizure and a prior seizure, a patient impact of the
seizure, or a time of occurrence of the seizure: and logging the at least one value to a
memory: wherein the body data collection module is configured to collect additional time
series body signal comprises at least one of a measurement of a patient's heart activity,
a measurement of a patient’ s respiratory activity, a measurement of a patient's kinetic
activity, a measurement of a patient's brain electrical activity, a measurement of a
patient's oxygen consumption, a measurement of a patient's oxygen saturation, a
measurement of an endocrine activity of the activity of the patient, a measurement of a
metabolic activity of the patient, a measurement of an autonomic activity of the patient,
a measurement of a cognitive activity of the patient, or a measurement of a tissue stress
marker of the patient: and initiating one more therapeutic action based on the onset of
seizure determination. However, Osorio discloses a monitoring device (200) with one or
more processors (215) configured to: determining at least one value selected from a
duration of a seizure ([0128,0135]). a severity of the between the seizure and a prior
seizure, a patient impact of the seizure, or a time of occurrence of the seizure
([0006,0043,0059]): and logging ([0132]) the at least one value to a memory
(217)([0150]): wherein the body data collection module is configured to collect additional
time series body signal comprises at least one of a measurement of a patient's heart
activity ([0072,0081]). a measurement of an endocrine activity of the activity of the
patient ([0142-143]), a measurement of a cognitive activity of the patient
([0006,0050,0071-0072]), or a measurement of a tissue stress marker of the patient
([0119,0161,0163]): and initiating one more therapeutic action based on the onset of
seizure determination (abstract). Thus, it would have been obvious before the effective
filing date to modify the system of ‘591 patent to have a monitoring device with one or
more processors configured to: determining at least one value selected from a duration
of a seizure. a severity of the between the seizure and a prior seizure, a patient impact
of the seizure, or a time of occurrence of the seizure: and logging the at least one value
to a memory: wherein the body data collection module is configured to collect additional time series body signal comprises at least one of a measurement of a patient's heart activity. a
measurement of a patient’ s respiratory activity, a measurement of a patient's kinetic
activity, a measurement of a patient's brain electrical activity, a measurement of a
patient's oxygen consumption, a measurement of a patient's oxygen saturation. a
measurement of an endocrine activity of the activity of the patient, a measurement of a
cognitive activity of the patient, or a measurement of a tissue stress marker of the
patient: and initiating one more therapeutic action based on the onset of seizure
determination in view of Osorio teachings and because the combination would have
yielded predictable results of monitoring seizure activities.
Regarding claim 2 of instant application is disclosed by claim 3 of patent ‘591.
Regarding claim 4 of instant application is disclosed by claim 4 of patent ‘591.
Regarding claim 5 of instant application is disclosed by claim 5 of patent ‘591.
Regarding claim 6 of instant application is disclosed by claim 6 of patent ‘591.
Regarding claim 8 of instant application is disclosed by claim 8 of patent ‘591.
Regarding claim 9 of instant application is disclosed by claim 9 of patent ‘591.
Regarding claim 10 of instant application is disclosed by claim 10 of patent ‘591.
Regarding claim 11, of instant application is disclosed by claims 11 and 16 of patent
‘591.
Regarding claim 12 of instant application is disclosed by claim 12 of patent ‘591.
Regarding claim 13 of instant application is disclosed by claim 13 of patent ‘591.
Regarding claim 15 of instant application is disclosed by claims 14 and 21 of patent
‘591.
Regarding claim 16 of instant application is disclosed by claim 15 of patent ‘591.
Regarding claim 17 of instant application is disclosed by claim 18 of patent ‘591.
Regarding claim 18 of instant application is disclosed by claim 19 of patent ‘591.
Regarding claim 19 of instant application is disclosed by claim 20 of patent ‘591.
Regarding claim 20 of instant application differ from claim 11 of the ‘591 patent in that
the instant claim discloses determining at least one value selected from a duration of the
seizure, a severity of the seizure, an intensity of the seizure, an extent of spread of the
seizure, an inter-seizure interval between the seizure and a prior seizure, a patient
impact of the seizure, or a time of occurrence of the seizure; logging the at least one
value, and initiating one more therapeutic actions bases on the onset of the seizure
determination. However, Osorio discloses determining at least one value selected from a
duration of the seizure, a severity of the seizure, an intensity of the seizure, an extent of
spread of the seizure, an inter-seizure interval between the seizure and a prior seizure, a
patient impact of the seizure, or a time of occurrence of the seizure
([0091,0092,0115,0128]); logging the at least one value ([0132]), and initiating one more
therapeutic actions bases on the onset of the seizure determination (abstract). Thus, it
would have been obvious before the effective filing date to modify the method of ‘591
patent to have to determine at least one value selected from a duration of the seizure, a
severity of the seizure, an intensity of the seizure, an extent of spread of the seizure, an
inter-seizure interval between the seizure and a prior seizure, a patient impact of the
seizure, or a time of occurrence of the seizure; logging the at least one value, and
initiating one more therapeutic actions bases on the onset of the seizure determination in
view of Osorio teachings in order to provide required therapy.


Claims 1-2,4-5,11-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,14-18, and 20-21 of U.S. Patent No. 11,219,374 in view of Osorio (US2012/0265262).

Regarding claim 1 of instant application differ from claim 1 of the ‘591 patent in that the
instant claim discloses a monitoring device with one or more processors configured to:
determine at least one value selected from a duration of the seizure, a severity of the
seizure, an intensity of the seizure, an extent of spread of the seizure, an inter-seizure
interval between the seizure and a prior seizure, a patient impact of the seizure, or a
time of occurrence of the seizure; and logging the at least one value to a memory:
wherein the body data collection module is configured to collect additional time series
body signal comprises at least one of a measurement of a patient's heart activity, a
measurement of a patient’ s respiratory activity, a measurement of a patient's kinetic
activity, a measurement of a patient's brain electrical activity, a measurement of a
patient's oxygen consumption, a measurement of a patient's oxygen saturation. a
measurement of an endocrine activity of the activity of the patient, a measurement of a
cognitive activity of the patient, or a measurement of a tissue stress marker of the
patient: and initiating one more therapeutic action based on the onset of seizure
determination. However, Osorio discloses a monitoring device (200) with one or more
processors (215) configured to: determining at least one value selected from a duration
of a seizure ([0128,0135]). a severity of the between the seizure and a prior seizure, a
patient impact of the seizure, or a time of occurrence of the seizure ([0006,0043,0059]):
and logging ([0132]) the at least one value to a memory (217)([0150]): wherein the body
data collection module is configured to collect additional time series body signal
comprises at least one of a measurement of a patient's heart activity ([0072,0081]). a
measurement of an endocrine activity of the activity of the patient ([0142-143]), a
measurement of a cognitive activity of the patient ([0006,0050,0071-0072]), or a
measurement of a tissue stress marker of the patient ([0119,0161,0163]): and initiating
one more therapeutic action based on the onset of seizure determination (abstract).
Thus, it would have been obvious before the effective filing date to modify the system of
‘374 patent to have a monitoring device with one or more processors configured to:
determining at least one value selected from a duration of a seizure. a severity of the
between the seizure and a prior seizure, a patient impact of the seizure, or a time of
occurrence of the seizure: and logging the at least one value to a memory:
wherein the body data collection module is configured to collect additional time series
body signal comprises at least one of a measurement of a patient's heart activity. a
measurement of a patient’ s respiratory activity, a measurement of a patient's kinetic
activity, a measurement of a patient's brain electrical activity, a measurement of a
patient's oxygen consumption, a measurement of a patient's oxygen saturation. a
measurement of an endocrine activity of the activity of the patient, a measurement of a
cognitive activity of the patient, or a measurement of a tissue stress marker of the
patient: and initiating one more therapeutic action based on the onset of seizure
determination in view of Osorio teachings and because the combination would have
yielded predictable results of monitoring seizure activities.
Regarding claim 2 of instant application is disclosed by claim 2 of patent ‘374.
Regarding claim 4 of instant application is disclosed by claim 4 of patent ‘374.
Regarding claim 5 of instant application is disclosed by claim 5 of patent ‘374.
Regarding claim 11 of instant application differ from claim 14 of the ‘374 patent in that
the instant claim discloses determining at least one of a timing of delivery of therapy, a
type of therapy, a duration of a therapy, at least one parameter of the therapy, a timing
of sending a warning, a type of warning, or a duration of the warning, based upon the
seizure onset, the seizure termination, or both. However, Osorio determining at least one
of a timing of delivery of therapy, a type of therapy, a duration of a therapy, at least one
parameter of the therapy, a timing of sending a warning(abstract;[0010-0012]), a type of
warning([0011]), or a duration of the warning ([0130]), based upon the seizure
onset([0002,0043]), the seizure termination ([0046]). Thus, it would have been obvious
before the effective filing date to modify the method of ‘374 patent in view of Osorio
teaching to provide seizure therapy.
Regarding claim 12 of instant application is disclosed by claim 15 of patent ‘374.
Regarding claim 14 of instant application is disclosed by claim 16 of patent ‘374.
Regarding claim 15 of instant application is disclosed by claim 17 of patent ‘374.
Regarding claim 16 of instant application is disclosed by claim 18 of patent ‘374.
Regarding claim 17 of instant application is disclosed by claim 20 of patent ‘374.
Regarding claim 18 of instant application is disclosed by claim 21 of patent ‘374.


Response to Arguments
Applicant's arguments filed 09/26/22 have been fully considered but they are not persuasive.  
The 112 rejection is withdrawn in view of the amendment.
As for the double patenting rejection, applicant failed to submit a terminal disclaimer. For this reason, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792